DETAILED ACTION
This office action is responsive to the amendment filed August 10, 2022. By that amendment, claims 32, 43, and 49 were amended, and claims 69 and 70 were newly presented. Claims 32-44, 47, 49, 50, 52, 57-59, 61, 69 and 70 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 10, 2022, have been fully considered, even in combination with the newly presented amendments, but they are not persuasive. 
The argument initially states that the structure 38, referred to as an extension finger in the rejection, is in fact “an annular outwardly tapering skirt portion that becomes associated with the Brooke filter element 26 only when cap portion 32 is inserted into the open end of the filter element 26. Examiner does not disagree, and fails to see any claim limitation which excludes any of these facts from reading on the claimed “extension finger”. 
The argument goes on to state that the newly added limitation of a “discontinuous side wall’ is not met by Brooke. Applicant points to filter element 26 in identifying which portion a continuous wall is present. Examiner respectfully disagrees, and will identify a discontinuous sidewall (including apertures 42) and modify his understanding of which portion is the finger in the rejection below, modified to correlate to the amended claims.
No substantive arguments are presented toward the rejections under 35 USC 103 except to state that the Carchidi and McGill references do not cure the deficiencies of the Brooke reference. Examiner has disagreed that Brooke had deficiencies, so these arguments are not considered persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32, 35-41, 47, 49, 50, 52, 57-59, 61, 69 and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooke (US 4,886,492).
Regarding claims 32, 57 and 61, Brooke teaches a tissue containment system as at fig. 1. The system includes
a suction canister 4 that includes an internal reservoir 30, the suction canister defining a longitudinal axis (up/down in fig. 1) and an open end 10, 
a tissue containment insert 26/32 removably received within the internal reservoir 30 of the suction canister 4 through the open end 10 (e.g. when the cap 12 is removed), the tissue containment insert 26/32 including a discontinuous sidewall on 32 at openings 42 that partially encloses a region within 32 for tissue collection and accumulation (col. 4, lines 14-25), and including at least one extension finger 38 extending axially from the discontinuous side wall of 32 to facilitate removal of the tissue containment insert 26 from the suction canister 4 (withdrawn as described at col. 4, lines 26-32; it is clear from the figure and description that the surgeon will manipulate portion 38 in the removal process), and 
a cap 12 removably secured at the open end 10 of the suction canister 4 (by interacting threads), 
wherein the at least one extension finger 38 is positioned entirely within the suction canister 4 when the cap 12 is secured at the open end 10 of the suction canister 4.

	As presently claimed, there is no reason that the skirt 38 cannot be considered to be in the form of an “extension finger”. There is no reason that the extension finger 38 will not be capable of facilitating removal of 26 from the suction canister 4.
	Examiner takes the position that all volume that is within the cap 12 is “within” the suction canister when assembled as in fig. 1. 
	Examiner is of the position that the region within 32 is required to be open at apertures 42 to permit collection and accumulation of tissue within 26, and can therefore be said to be a structure for tissue collection and accumulation. 

Regarding claim 35, the tissue containment insert 26 is effective to maintain uninterrupted suction flow through the suction canister 4 (until such time as the insert 26 becomes full of tissue). 
Regarding claim 36, tie tissue containment insert is effective to enable determination of the volume of tissue within the substantially enclosed region of 26 (as by determining the amount of flow therethrough; or visually viewing the filter). 
Regarding claims 37-39, the insert includes a filter that defines a plurality of fine pores 31 that are adapted to clog and restrict flow when the substantially enclosed region of the tissue containment insert 26 reaches capacity (col. 4, lines 26-32). The filter is capable of collecting gelatinous or solid matter, such as bone splinters, tissue and the like (col. 4, lines 16-18). The insert 26 is considered modular in that it is removable from the suction canister 4. Once the pores are full and no flow is occurring, a maximum volume is received therein. 
Regarding claims 40 and 41, the front end of 26 at 28 is considered a first perforated disc. The rear end at the apertures 42 through cap 32 is considered to be in the form of a second perforated disc. The first disc at 28 is stationary relative to the suction canister 4 when 26 is installed. The second disc 32 is linearly translatable relative to the suction canister 4 (threadably removable).  
Regarding claim 47, the tissue containment insert 26 is retained with respect to canister 4 by a screwing attachment (of cap 12). 
Regarding claims 49, 50 and 59, one of the apertures 42 can be considered a window for viewing; and one of the apertures 31 can be considered a vent hole. 
Regarding claim 52, the interior structure of 26 is considered to be in such a form that tissue is directed to a sidewall thereof. 
Regarding claim 58, two portions of the finger can be considered to be a pair of extension fingers. 
Regarding claim 69, the discontinuous sidewall of 32 defines a gap 42 that opens to the partially enclosed region. 
Regarding claim 70, Brooke teaches a tissue containment system, comprising: 
a. a suction canister 4 that includes an internal reservoir 30, the suction canister defining a longitudinal axis (up/down in fig. 1) and an open end 10, 
b. a tissue containment insert 26/32 removably received within the internal reservoir 30 of the suction canister 4, the tissue containment insert 26/32 including a discontinuous side wall on 32 at openings 42 that partially encloses a region within 32 for tissue collection and accumulation (col. 4, lines 14-25), and including at least one extension finger 38 extending axially from the discontinuous side wall  of 32 to facilitate removal of the tissue containment insert 26 from the suction canister 4, (withdrawn as described at col. 4, lines 26-32; it is clear from the figure and description that the surgeon will manipulate portion 38 in the removal process), and 
c. a cap 12 removably secured at the open end of the suction canister 4 (by interacting threads), 
wherein the at least one extension finger 38 is positioned entirely within the suction canister 4 when the cap 12 is secured at the open end 10 of the suction canister 4.

As presently claimed, there is no reason that the skirt 38 cannot be considered to be in the form of an “extension finger”. There is no reason that the extension finger 38 will not be capable of facilitating removal of 26 from the suction canister 4.
	Examiner takes the position that all volume that is within the cap 12 is “within” the suction canister when assembled as in fig. 1. 
	Examiner is of the position that the region within 32 is required to be open at apertures 42 to permit collection and accumulation of tissue within 26, and can therefore be said to be a structure for tissue collection and accumulation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Carchidi (US 5,954,961).
Regarding claims 33, 34 and 44, Brooke teaches the limitations of claim 32. Brooke further teaches a delivery cannula 14 assembled relative to the suction canister 4. 
Brooke does not teach means for manipulating tissue which is in the form of a plunging mechanism, as claimed, though 26 includes a removable cap 32 which can be removed to enable cleaning (col. 4, lines 23-25). 
Carchidi teaches a means 86 for use in a bone particle collection filter for manipulating tissue within a tissue containment insert 64 in the form of a manually operable plunger (plunging mechanism) that is linearly translatable relative to the suction canister 64 as seen at figs. 8-11. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to include a plunger as taught by Carchidi for use with the Brooke filter element 26. One would have done so by forming Carchidi’s plunger 86 to be sized and configured for interaction with the filter 26 of Brooke, such as by insertion through opening at 28. One would have done so in order to compress the contents retained within the filter 26 in order to cause those contents to cover fewer of the openings 31 and permit continued use of the filter without having to stop a surgical procedure to clean out the filter (filter function reduced as the filter fills, as discussed at col. 4, lines 26-32); or alternatively to assist in removal of contents of the filter upon removal of cap 32 (col. 4, lines 23-25). 
Examiner takes the position that application of force by a plunger in the proposed direction into the Brooke filter will cause some amount of tissue which was otherwise not drawn through the filter to then pass therethrough. That tissue will be collected through the cannula 14 when the device is further utilized by the surgeon as a result of use of the plunging mechanism. 

Claims 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Carchidi and McGill (US 2005/0105385 A1).
Regarding claims 40-43:
an alternate rejection will be made regarding claims 40 and 41. 
Rather than relying upon the discs of Brooke, now the discs will be said to be on the plunger aspect of the device. 
Carchidi will be relied upon for only teaching that a plunger is known to clean out a filter, for the same rationale as relied upon in rejecting claim 33. 
McGill will be relied upon for teaching a different type of plunger including two perforated discs which function as claimed: 
McGill teaches a tissue containment device as at figs. 7A-C. The device includes two or more perforated discs 712 and 718 (perforations 714 and a central opening 718) formed on a plunger. Disc 712 can be moved while 718 remains stationary to 702 (compare figs. 7A and B). When spaced relative to one another as in fig. 7A, the perforations of the discs 712/718 allow suction to pass therethrough and when stacked on top of one another, the discs can occlude suction. As material enters the device, the disc 712 can be moved toward disc 718. 712 can be considered a rotatable filter disc. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the McGill plunger to clean the Brooke filter, as suggested by Carchidi. Doing so would have been the substitution of one known form of plunger for another known form of plunger in order to provide Brooke with additional capacity altering amount of force required to drive the plunger through the material retained in the filter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799